Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 1 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 2 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 3 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 4 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 5 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 6 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 7 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 8 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 9 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 10 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 11 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 12 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 13 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 14 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 15 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 16 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 17 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 18 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 19 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 20 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 21 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 22 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 23 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 24 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 25 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 26 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 27 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 28 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 29 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 30 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 31 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 32 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 33 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 34 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 35 of
                                       36
Case 21-01511-5-JNC   Doc 148 Filed 08/02/21 Entered 08/02/21 14:24:05   Page 36 of
                                       36
